from a judgment of the Supreme Court (Donohue, J.), entered January 27, 2009 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Board of Parole rendered in August 2007 which denied his request for parole release and ordered him held for an additional 24 months. The Attorney General has advised that petitioner reappeared before the Board in June 2009 and his request for parole release was denied. Based upon petitioner’s reappearance before the Board, the instant appeal must be dismissed as moot (see Matter of Johnson v New York State Div. of Parole, 54 AD3d 464, 464-465 [2008], lv denied 11 NY3d 711 [2008]; Matter of Lebron v Travis, 47 AD3d 1142, 1142 [2008], lv denied 10 NY3d 707 [2008]).
Peters, J.P, Spain, Kane, McCarthy and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.